IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 7, 2008
                                     No. 08-10085
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk




BORIS TWAIN CLEWIS,

                                                  Plaintiff-Appellant,
v.

SCOTT K. BOATES; RORY R. OLSEN, Judge;
LINEBARGER GOGGAN BLAIR & SIMPSON, LLP; JAMES M. FILER, SR.;
PETER T. STEINMANN; J.W. DON JOHNSON,

                                                  Defendants-Appellees.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                  No. 1:07-MC-6




Before SMITH, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*


       Boris Clewis, a state prisoner, sued, pro se, various defendants for alleged


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-10085

violation of an automatic stay in bankruptcy. The district court dismissed the
complaint for failure to state a claim. We find no error and affirm.
      The complaint is rambling and difficult if not impossible to understand.
Plaintiff asserts that he has an interest in the estate of Redell Clewis, Sr. The
defendants include the estate’s administrator, a law firm that collects delinquent
taxes, an attorney for Martha Clewis, an attorney for Kimberly Clewis-James,
and an attorney for Redell Clewis, Jr. The plaintiff makes an incoherent claim
to the delinquent taxes, penalties, and interest on certain property. He also
seems to suggest that there were foreclosure actions and other actions by the
defendants that somehow violated the automatic stay. He does not articulate,
with any degree of clarity, exactly what the actions were or how they are alleged
to have violated the automatic stay. Plaintiff also requests the appointment of
counsel.
      The district court correctly dismissed for failure to state a claim. Its ac-
tions are in all respects AFFIRMED.




                                        2